ANDERSON, J.
An indictment, whether for retailing liqnor without a license, or for the violation of any special or local laws regulating or prohibiting the sale of spirituous, vinous, or malt liquors, should aver that the sale was “contrary to law.” Section 5077 of the Criminal Code of 1896; Tarkins v. State, 108 Ala. 17, 19 South. 24;Williams v. State, 91 Ala. 14, 8 South. 668; Sills v. State, 76 Ala. 92. The fact that form 79, as set out in the Code of 1896, suggests two different forms, does not dispense with the necessity for the material averment that the sale was “contrary to law.” The trial court erred in not sustaining the defendant’s demurrer to the first count of the indictment.
Reversed and remanded.
All the Justices concur.